MEMORANDUM AND ORDER
KAZEN, District Judge.
Pending is Defendant’s motion to suppress. Defendant’s vehicle was stopped by a roving Border Patrol. The Court is not satisfied from the totality of the circumstances that the officer had a reasonable basis to suspect that the Defendant was participating in criminal activity at the time of the stop.
The Defendant was operating a 1981 Buick automobile with tinted windows. The Court must reject the characterization of this vehicle as a “smuggler’s vehicle” simply because it is large enough to carry several passengers. The stop was at approximately 6:00 p.m., some 80 miles from the Mexican border. The vehicle bore a Texas license plate, registered in Mission, Texas. Reviewing the official map of Texas, it is also difficult to characterize FM 1017 as a particularly suspicious route on which a person from Mission might travel north.
The most serious factor described by the agent was the alleged erratic movements of the vehicle. However, FM 1017 is a small, 2-lane highway and again it is difficult to ascribe serious criminal activity to a vehicle which at best would sometimes slide over the left or right edges of its one lane of traffic. While this factor in combination with others could lead to a finding of reasonable suspicion, in this case it virtually stands alone and cannot support such a finding.
The motion is GRANTED.